           Case 2:20-cv-00381-RSL-TLF Document 33 Filed 06/02/21 Page 1 of 1




1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT SEATTLE

6    CALEB GUTTING,
                                                       Case No. C20-0381 RSL-TLF
7                            Plaintiff,
           v.                                          ORDER DENYING PLAINTIFF’S
8                                                      MOTION FOR PARTIAL
     SEA CON LLC,                                      SUMMARY JUDGMENT
9
                             Defendant.
10

11         The Court, having reviewed the Report and Recommendation of Judge Theresa

12   L. Fricke, United States Magistrate Judge, and noting the lack of objections, does

13   hereby find and ORDER:

14
           (1)   The Court adopts the Report and Recommendation; and
15
           (2)   Plaintiff’s motion for partial summary judgment (Dkt. 22) is DENIED.
16

17
           Dated this 2nd day of June, 2021.
18

19

20
                                                     Robert S. Lasnik
21                                                   United States District Judge

22

23

24

25
     ORDER DENYING PLAINTIFF’S MOTION FOR
     PARTIAL SUMMARY JUDGMENT - 1
